               Case 1:19-cr-00254-ALC Document 34 Filed 09/18/19 Page 1 of 1
                                                                              USDCSDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC#: ---=----==----
                                                                              DA TE FILED: Cf- 12 -/ti
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
UNITED STATES OF AMERICA,                                      19 Cr. 254 (ALC)
                                                               ORDER


                 -against-


Reginald Fowler,
                          Defendants.,
---------------------------------------------------------X
ANDREW L. CARTER, JR., District Judge:

       At the September 16, 2019 status conference, the parties requested an exclusion of time
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161 until November 13, 2019 to allow the
Defendant to review discovery, better prepare for trial and, for the parties to engage in plea
negotiations.

       The Court finds that the interests of justice are served by such an exclusion to allow the
Defendant to review discovery, better prepare for trial and, for the parties to engage in plea
negotiations and, that those interests outweigh the interests of the defendant and the public in a
speedy trial.

       Accordingly, it is ORDERED: the time from September 16, 2019 through November 13,
2019 is excluded in the interests of justice from all calculations under the Speedy Trial Act,
pursuant to 18 U.S.C. § 3161(h)(7)(A).


SO ORDERED.

Dated: New York, New York
       September 16, 2019


                                                     l:l:t:t;R,J? ~']--
                                                     UNITED STATES DISTRICT JUDGE
